Citation Nr: 1031315	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  89-16 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for 
residuals of a gunshot wound (GSW) to the left thigh, Muscle 
Groups XIV, XVI, XVII, and XVIII, prior to July 3, 1997. 

2.  Entitlement to a disability rating higher than 40 percent for 
residuals of a GSW to the left thigh, Muscle Group XIII, prior to 
July 3, 1997. 

3.  Entitlement to a disability rating higher than 40 percent for 
residuals of a GSW to the left thigh, Muscle Group XIV, since 
July 3, 1997. 

4.  Entitlement to a disability rating higher than 30 percent for 
residuals of a GSW to the left thigh, Muscle Group XV, since July 
3, 1997. 

5.  Entitlement to a disability rating higher than 40 percent for 
residuals of a GSW to the left thigh, Muscle Group XVI, since 
July 3, 1997. 

6.  Entitlement to a disability rating higher than 30 percent for 
residuals of a GSW to the left thigh, Muscle Group XVIII, since 
July 3, 1997. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to June 1952.

The case initially came before the Board of Veterans' Appeals 
(Board) from an October 1987 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO), which continued a 40 
percent disability rating for residuals of a GSW to the left 
thigh, Muscle Group XIII.  The Veteran submitted a notice of 
disagreement in November 1987, and a statement of the case was 
issued in January 1988.  A timely substantive appeal was received 
in February 1988.

In March 1990, a memorandum received from the Veteran's 
representative indicated that this claim was withdrawn from 
appeal.  That withdrawal was further noted in an April 1990 Board 
decision.  The Veteran subsequently argued in 2001 that this 
statement in the Board's 1990 decision was clearly and 
unmistakably erroneous (CUE) and that he never withdrew this 
claim.  In a July 2001 Board decision, it was concluded that the 
claim had not been properly withdrawn in 1990 because only the 
Veteran, and not the representative, was authorized to withdraw 
the appeal.  


However, the Board concluded that CUE was not present in the 
April 1990 Board decision because it was not clear that the 
result would have been different if the Board had considered the 
merits of the claim.  The July 2001 Board decision was affirmed 
by the United States Court of Appeals for Veterans Claims (Court) 
in September 2004.

During the proceedings at the Court, VA's Office of General 
Counsel suggested the Veteran's appeal from the 1987 rating 
decision remained pending.  The Court suggested the Veteran file 
a motion for reconsideration of the Board's 1990 decision.  The 
Veteran did so, and, in December 2004, the Board advised him that 
his motion for reconsideration was moot, as the issue had 
remained on appeal and pending from the October 1987 rating 
decision.  

In the meantime, a February 2003 rating decision recharacterized 
the Veteran's service-connected disability to include gunshot 
wounds to Muscle Groups XIII, XIV, XVI, XVII, and XVIII, left, 
and assigned a 50 percent disability rating from January 23, 
2001.  The Veteran did timely appeal this decision in August 
2003.  However, since it has subsequently been determined that 
the increased rating claim has in fact been on appeal to the 
Board from the 1987 rating decision, the evaluation of the 
disability from the date the Veteran claimed an increase to the 
present is for consideration.

In an unrelated matter, the Veteran also filed a claim alleging 
clear and unmistakable error (CUE) in the original July 1953 
rating decision that awarded service connection and assigned an 
initial 40 percent rating for residuals of a GSW to the left 
thigh, Muscle Group XIII.  In a July 2008 decision, the Board 
granted the Veteran's claim and found that the July 1953 rating 
decision contained CUE in not awarding a 70 percent rating for 
the Veteran's GSW injury.  The Board then remanded the claim for 
a disability rating higher than 70 percent.  

In September 2008, the RO effectuated the Board's decision by 
assigning a 50 percent rating for injuries to Muscle Groups XIV, 
XVI, XVII, and XVIII, and a separate 40 percent rating the injury 
to Muscle Group XIII, effective from July 1, 1952, the day 
following his release from active duty.   

In a December 2008 rating decision, however, the RO assigned 
separate 40 percent rating for Muscle Group XIV, a 30 percent 
rating for Muscle Group XV, a 40 percent rating for Muscle Group 
XVI, and a 40 percent rating for Muscle Group XVIII.  Each of 
these separate ratings was assigned an effective date of July 3, 
1997, which is the date VA regulation was amended concerning the 
principles of combined ratings for muscle groups.  It appears 
that the RO continued the 50 percent rating assigned for Muscle 
Group XVII, as well as the 40 percent rating assigned for Muscle 
Group XIII.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since June 1987, a combined 90 percent rating has been in 
effect for all of the Veteran's service-connected disabilities 
involving his left lower extremity.

2.  There is no evidence that any of the Veteran's GSW injuries 
has independently cause marked interference with employment or 
required frequent periods of hospitalization. 


CONCLUSION OF LAW

The assignment of a higher disability rating for any of the 
Veteran's GSW injuries involving Muscle Groups XIII, XIV, XV, 
XVI, XVII, and XVIII is precluded by law.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.68, 4.71a, Diagnostic Code 5160 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating Claims on a Schedular Basis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 
4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the RO initially effectuated the Board's July 2008 
decision by assigning a 50 percent rating for residuals of a GSW 
injury to the left thigh, Muscle Groups XIV, XVI, XVII, and 
XVIII, and a separate 40 percent rating for residuals of a GSW 
injury to the left thigh, Muscle Groups XIII, effective from July 
1, 1952, the day following his release from active duty.  

In addition to his GSW injuries, the Veteran also has other 
service-connected disabilities involving his left lower 
extremity.  These include: (i) left sciatic nerve injury with 
foot drop, rated 60 percent from June 1987, and 80 percent from 
April 2003; (2) traumatic arthritis of the left knee, rated 10 
percent disabling from June 1987; (3) arthritis of the left hip, 
rated 10 percent disabling from June 1987; and (4) osteomyelitis 
of the left hip, rated zero percent disabling. 

Thus, since June 1987, when he filed his claim for increase, the 
Veteran had a combined 90 percent rating for his service-
connected disabilities involving his left lower extremity.  
38 C.F.R. § 4.25.  This is significant because the "amputation 
rule" provides that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at that 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68.  Amputation of the thigh, with loss of extrinsic pelvic 
girdle muscles, warrants a 90 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5160.  

Therefore, in light of the amputation rule, his claims for higher 
schedular ratings for each of the disabilities on appeal are moot 
because he cannot be assigned separate schedular ratings that 
would total more than the combined 90 percent rating already 
assigned for his left lower extremity.  38 C.F.R. § 4.68.  

This case is one in which the law is dispositive of the issues.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R. 
CIV. P. 12(b)(6) (failure to state a claim upon which relief can 
be granted).  Consequently, VA's duties to notify and assist 
claimants under the Veterans Claims Assistance Act of 2000 (VCAA) 
do not apply to this case, since the disposition involves pure 
statutory interpretation.  See Parker v. Principi, 15 Vet. App. 
407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).




II.  Consideration of an Extraschedular Evaluation

Although a higher schedular rating for the Veteran's GSW injuries 
is precluded by law, the Board must determine whether the claims 
should be referred to the Under Secretary for Benefits or to the 
Director of Compensation and Pension Service for consideration of 
"an extraschedular evaluation."  See Smallwood v. Brown, 10 Vet. 
App. 93, 97-98 (1997) (when a Veteran is in receipt of the 
maximum combined schedular evaluation possible pursuant to the 
amputation rule of 38 C.F.R. § 4.68, consideration of entitlement 
to an extraschedular rating for the disability at issue is still 
appropriate).

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or to the Director of Compensation and Pension Service 
for consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  38 C.F.R.                 
§ 3.321(b)(1).  "The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In the present case, the Board finds that the Veteran's 
symptomatology and limitation of functioning concerning his GSW 
injuries are reasonably contemplated by the rating schedule under 
the first prong of the analysis.  It is therefore unnecessary to 
reach the question of whether they cause marked interference with 
employment or frequent periods of hospitalization.  But even 
assuming for the sake of argument that the second prong of Thun 
applies, there is still no evidence that his GSW injuries have 
independently caused marked interference with employment, meaning 
above and beyond that contemplated by his assigned ratings. 

The record shows that the Veteran has not worked since 1985, when 
he sold his TV repair business.  During a social assessment in 
April 1994, the Veteran told the social worker that he stopped 
working because he was no longer able to pick up TV's.  The 
record shows that the Veteran was 52 years old when he stopped 
working in 1985 and began receiving Social Security 
Administration (SSA) benefits.  However, the SSA decision lists 
depression as the primary diagnosis and his GSW injuries as the 
secondary diagnosis, as the reason he is no longer able to work.  
The record also shows that the Veteran's wife died in 1984, 
shortly before he stopped working, and that he was hospitalized 
for depression and suicidal ideation in 1987.  The Veteran also 
told the social worker in April 1994 that his wife's death was a 
factor in his depression, and that his inability to work at his 
age also was a contributing factor.  

The Board also notes that a March 1995 rating decision granted a 
total disability rating based on individual unemployability.  
This total rating, however, was not based solely on the GSW 
injuries but rather due to a combination of his service-connected 
disabilities, including left sciatic nerve injury with foot drop, 
degenerative changes of the lumbar spine, and arthritis of the 
left hip.  Indeed, the Board emphasizes that no medical evidence 
indicates that any of the Veteran's GSW injuries have 
independently resulted in marked interference with employment.  

Moreover, according to 38 C.F.R. § 4.1, generally the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  This is to say, the Board is not 
disputing that his GSW injuries cause impairment in his 
occupational functioning.  But this alone is not tantamount to 
concluding there is marked interference with his employment - 
again, meaning above and beyond that contemplated by the assigned 
ratings for his GSW injuries.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A disability rating higher than 50 percent for residuals of a GSW 
to the left thigh, Muscle Groups XIV, XVI, XVII, and XVIII, prior 
to July 3, 1997, is denied. 

A disability rating higher than 40 percent for residuals of a GSW 
to the left thigh, Muscle Group XIII, prior to July 3, 1997, is 
denied. 

A disability rating higher than 40 percent for residuals of a GSW 
to the left thigh, Muscle Group XIV, since July 3, 1997, is 
denied. 

A disability rating higher than 30 percent for residuals of a GSW 
to the left thigh, Muscle Group XV, since July 3, 1997, is 
denied. 

A disability rating higher than 40 percent for residuals of a GSW 
to the left thigh, Muscle Group XVI, since July 3, 1997, is 
denied. 

A disability rating higher than 30 percent for residuals of a GSW 
to the left thigh, Muscle Group XVIII, since July 3, 1997, is 
denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


